UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-05617 SHELTON GREATER CHINA FUND (Exact name of registrant as specified in charter) 44 Montgomery Street, Suite 2100 San Francisco, CA 94104 (Address of principle executive offices)(Zip Code) Teresa Axelson 44 Montgomery Street, Suite 2100 San Francisco, CA 94104 (Name and address of agent for service) Registrant’s telephone number, including area code: (800) 955-9988 Date of fiscal year end: 12/31 Date of reporting period: 07/01/11 to 06/30/12 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Proxy Voting Record Meeting Date Record Date Meeting Type Proponent Proposal Code Description Management Recommendation Proposals voted 05-Aug-11 Annual Management Accept Fin Statmnts & Statut Rpts For For 05-Aug-11 Annual Management Approve Dividends For For 05-Aug-11 Annual Management Elect Directors For For 05-Aug-11 Annual Management Elect Directors For For 05-Aug-11 Annual Management Elect Directors For For 05-Aug-11 Annual Management Elect Directors For For 05-Aug-11 Annual Management Approve Remuneration of Directors For For 05-Aug-11 Annual Management Approve Aud and their Remuneration For For 05-Aug-11 Annual Management Appr Issuance w/o Preemptive Rgts For Against 05-Aug-11 Annual Management Authorize Share Repurchase Program For For 05-Aug-11 Annual Management Auth Reissuance of Repurchased Shrs For Against 15-Aug-11 15-Jul-11 Special Management Appr Iss of Shrs for Priv Placement For For 15-Aug-11 15-Jul-11 Special Management Amend Corporate Purpose For For 15-Aug-11 15-Jul-11 Special Management Appr Iss of Shrs for Priv Placement For For 18-Aug-11 18-Jul-11 Special Management Auth Issuance of Bonds/Debentures For For 18-Aug-11 18-Jul-11 Special Management Appoint Internal Statutory Auditors For For 25-Aug-11 19-Aug-11 Annual Management Accept Fin Statmnts & Statut Rpts For For 25-Aug-11 19-Aug-11 Annual Management Approve Dividends For For 25-Aug-11 19-Aug-11 Annual Management Elect Directors For For 25-Aug-11 19-Aug-11 Annual Management Elect Directors For For 25-Aug-11 19-Aug-11 Annual Management Elect Directors For For 25-Aug-11 19-Aug-11 Annual Management Approve Remuneration of Directors For For 25-Aug-11 19-Aug-11 Annual Management Approve Aud and their Remuneration For For 25-Aug-11 19-Aug-11 Annual Management Appr Issuance w/o Preemptive Rgts For Against 25-Aug-11 19-Aug-11 Annual Management Authorize Share Repurchase Program For For 25-Aug-11 19-Aug-11 Annual Management Auth Reissuance of Repurchased Shrs For Against 29-Aug-11 23-Aug-11 Annual Management Accept Fin Statmnts & Statut Rpts For For 29-Aug-11 23-Aug-11 Annual Management Approve Dividends For For 29-Aug-11 23-Aug-11 Annual Management Elect Directors For For 29-Aug-11 23-Aug-11 Annual Management Elect Directors For Against 29-Aug-11 23-Aug-11 Annual Management Elect Directors For For 29-Aug-11 23-Aug-11 Annual Management Elect Directors For For 29-Aug-11 23-Aug-11 Annual Management Elect Directors For For 29-Aug-11 23-Aug-11 Annual Management Approve Remuneration of Directors For For 29-Aug-11 23-Aug-11 Annual Management Authorize Board to Fill Vacancies For Against 29-Aug-11 23-Aug-11 Annual Management Approve Aud and their Remuneration For For 29-Aug-11 23-Aug-11 Annual Management Appr Issuance w/o Preemptive Rgts For Against 29-Aug-11 23-Aug-11 Annual Management Authorize Share Repurchase Program For For 29-Aug-11 23-Aug-11 Annual Management Auth Reissuance of Repurchased Shrs For Against 16-Sep-11 16-Aug-11 Special Management Appr Iss of Shrs for Priv Placement For For 16-Sep-11 16-Aug-11 Special Management Board to Execute Apprd Resolutions For For 16-Sep-11 16-Aug-11 Special Management Appr Iss of Shrs for Priv Placement For For 16-Sep-11 16-Aug-11 Special Management Amend Art/Bylaws/Chartr Non-Routine For For 16-Sep-11 16-Aug-11 Special Management Amend Art/Bylaws/Chartr Non-Routine For For 16-Sep-11 16-Aug-11 Special Management Amend Art/Charter Equity-Related For For 16-Sep-11 16-Aug-11 Special Management Approve/Amend Regulations on General Meetings For For 16-Sep-11 16-Aug-11 Special Management Adopt or Amnd Dir Qualifications For For 16-Sep-11 16-Aug-11 Special Management Adopt or Amnd Dir Qualifications For For 16-Sep-11 16-Aug-11 Special Management Adopt or Amnd Dir Qualifications For For 16-Sep-11 16-Aug-11 Special Management Appr Alloc of Income and Divs For For 16-Sep-11 16-Aug-11 Special Management Approve Investment and Financing Policy For For 16-Sep-11 16-Aug-11 Special Management Approve Investment and Financing Policy For For 06-Oct-11 06-Sep-11 Special Management Elect Director (Cumulative Voting) For For 06-Oct-11 06-Sep-11 Special Management Elect Director (Cumulative Voting) For For 06-Oct-11 06-Sep-11 Special Management Allow Directors to Engage in Commercial Transactions For For 12-Oct-11 09-Sep-11 Special Management Auth Issuance of Bonds/Debentures For For 12-Oct-11 09-Sep-11 Special Management Board to Execute Apprd Resolutions For For 12-Oct-11 09-Sep-11 Special Management Issue Warrants/Convertible Debent For For 12-Oct-11 09-Sep-11 Special Management Issue Warrants/Convertible Debent For For 12-Oct-11 09-Sep-11 Special Management Issue Warrants/Convertible Debent For For 12-Oct-11 09-Sep-11 Special Management Issue Warrants/Convertible Debent For For 12-Oct-11 09-Sep-11 Special Management Issue Warrants/Convertible Debent For For 12-Oct-11 09-Sep-11 Special Management Issue Warrants/Convertible Debent For For 12-Oct-11 09-Sep-11 Special Management Issue Warrants/Convertible Debent For For 12-Oct-11 09-Sep-11 Special Management Issue Warrants/Convertible Debent For For 12-Oct-11 09-Sep-11 Special Management Issue Warrants/Convertible Debent For For 12-Oct-11 09-Sep-11 Special Management Issue Warrants/Convertible Debent For For 12-Oct-11 09-Sep-11 Special Management Issue Warrants/Convertible Debent For For 12-Oct-11 09-Sep-11 Special Management Issue Warrants/Convertible Debent For For 12-Oct-11 09-Sep-11 Special Management Issue Warrants/Convertible Debent For For 12-Oct-11 09-Sep-11 Special Management Issue Warrants/Convertible Debent For For 12-Oct-11 09-Sep-11 Special Management Issue Warrants/Convertible Debent For For 12-Oct-11 09-Sep-11 Special Management Issue Warrants/Convertible Debent For For 12-Oct-11 09-Sep-11 Special Management Approve Use of Proceeds from Fund Raising Activities For For 12-Oct-11 09-Sep-11 Special Management Issue Warrants/Convertible Debent For For 12-Oct-11 09-Sep-11 Special Management Issue Warrants/Convertible Debent For For 12-Oct-11 09-Sep-11 Special Management Issue Warrants/Convertible Debent For For 12-Oct-11 09-Sep-11 Special Management Approve Use of Proceeds from Fund Raising Activities For For 12-Oct-11 09-Sep-11 Special Management Approve Use of Proceeds from Fund Raising Activities For For 18-Oct-11 13-Oct-11 Annual Management Accept Fin Statmnts & Statut Rpts For For 18-Oct-11 13-Oct-11 Annual Management Approve Dividends For For 18-Oct-11 13-Oct-11 Annual Management Elect Directors For For 18-Oct-11 13-Oct-11 Annual Management Elect Directors For For 18-Oct-11 13-Oct-11 Annual Management Elect Directors For For 18-Oct-11 13-Oct-11 Annual Management Elect Directors For Against 18-Oct-11 13-Oct-11 Annual Management Elect Directors For For 18-Oct-11 13-Oct-11 Annual Management Approve Remuneration of Directors For For 18-Oct-11 13-Oct-11 Annual Management Approve Aud and their Remuneration For For 18-Oct-11 13-Oct-11 Annual Management Authorize Share Repurchase Program For For 18-Oct-11 13-Oct-11 Annual Management Appr Issuance w/o Preemptive Rgts For Against 18-Oct-11 13-Oct-11 Annual Management Auth Reissuance of Repurchased Shrs For Against 18-Oct-11 13-Oct-11 Annual Management Amend Art/Bylaws/Chartr Non-Routine For For 20-Oct-11 19-Sep-11 Special Management Appr Transaction w/ a Related Party For Against 20-Oct-11 19-Sep-11 Special Management Appoint Internal Statutory Auditors For For 26-Oct-11 24-Oct-11 Special Management Appr Transaction w/ a Related Party For For 26-Oct-11 24-Oct-11 Special Management Appr Transaction w/ a Related Party For For 09-Nov-11 04-Nov-11 Special Management Approve Spin-Off Agreement For For 09-Nov-11 04-Nov-11 Special Management Approve Stock Option Plan For Against 25-Nov-11 26-Oct-11 Special Management Elect Director (Cumulative Voting) For For 25-Nov-11 26-Oct-11 Special Management Elect Director (Cumulative Voting) For For 25-Nov-11 26-Oct-11 Special Management Elect Director (Cumulative Voting) For For 25-Nov-11 26-Oct-11 Special Management Elect Director (Cumulative Voting) For For 25-Nov-11 26-Oct-11 Special Management Elect Director (Cumulative Voting) For For 25-Nov-11 26-Oct-11 Special Management Elect Director (Cumulative Voting) For For 25-Nov-11 26-Oct-11 Special Management Elect Director (Cumulative Voting) For For 25-Nov-11 26-Oct-11 Special Management Elect Director (Cumulative Voting) For For 25-Nov-11 26-Oct-11 Special Management Elect Director (Cumulative Voting) For For 25-Nov-11 26-Oct-11 Special Management Elect Director (Cumulative Voting) For Against 25-Nov-11 26-Oct-11 Special Management Elect Director (Cumulative Voting) For Against 25-Nov-11 26-Oct-11 Special Management Elect Supervisory Board Member For For 25-Nov-11 26-Oct-11 Special Management Elect Supervisory Board Member For For 25-Nov-11 26-Oct-11 Special Management Elect Supervisory Board Member For For 25-Nov-11 26-Oct-11 Special Management Allow Directors to Engage in Commercial Transactions For Against 25-Nov-11 26-Oct-11 Special Management Transact Other Business 29-Nov-11 24-Oct-11 Special Management Auth Issuance of Bonds/Debentures For For 29-Nov-11 24-Oct-11 Special Management Elect Directors For For 29-Nov-11 24-Oct-11 Special Management Elect Directors For For 29-Nov-11 24-Oct-11 Special Management Elect Directors For For 29-Nov-11 24-Oct-11 Special Management Elect Directors For For 29-Nov-11 24-Oct-11 Special Management Appoint Internal Statutory Auditors For For 29-Nov-11 24-Oct-11 Special Share Holder Elect a Shrhldr-Nominee to Board None For 29-Nov-11 24-Oct-11 Special Share Holder Elect a Shrhldr-Nominee to Board None For 29-Nov-11 24-Oct-11 Special Share Holder Elect a Shrhldr-Nominee to Board None For 29-Nov-11 24-Oct-11 Special Share Holder Elect a Shrhldr-Nominee to Board None For 29-Nov-11 24-Oct-11 Special Share Holder Elect a Shrhldr-Nominee to Board None For 29-Nov-11 24-Oct-11 Special Share Holder Elect a Shrhldr-Nominee to Board None For 01-Dec-11 Special Management Appr Transaction w/ a Related Party For Against 01-Dec-11 Special Management Appr Transaction w/ a Related Party For Against 05-Dec-11 Special Management Change Company Name For For 06-Dec-11 04-Nov-11 Special Management Appr Alloc of Income and Divs For For 06-Dec-11 04-Nov-11 Special Management Appoint Internal Statutory Auditors For For 06-Dec-11 04-Nov-11 Special Management Appr Transaction w/ a Related Party For For 06-Dec-11 04-Nov-11 Special Management Appr Transaction w/ a Related Party For For 06-Dec-11 04-Nov-11 Special Management Appr Transaction w/ a Related Party For Against 08-Dec-11 02-Dec-11 Annual Management Accept Fin Statmnts & Statut Rpts For For 08-Dec-11 02-Dec-11 Annual Management Approve Dividends For For 08-Dec-11 02-Dec-11 Annual Management Elect Directors For For 08-Dec-11 02-Dec-11 Annual Management Elect Directors For For 08-Dec-11 02-Dec-11 Annual Management Elect Directors For For 08-Dec-11 02-Dec-11 Annual Management Elect Directors For Against 08-Dec-11 02-Dec-11 Annual Management Approve Remuneration of Directors For For 08-Dec-11 02-Dec-11 Annual Management Approve Aud and their Remuneration For For 08-Dec-11 02-Dec-11 Annual Management Authorize Share Repurchase Program For For 08-Dec-11 02-Dec-11 Annual Management Appr Issuance w/o Preemptive Rgts For Against 08-Dec-11 02-Dec-11 Annual Management Auth Reissuance of Repurchased Shrs For Against 08-Dec-11 02-Dec-11 Annual Management Approve Stock Option Plan For Against 08-Dec-11 02-Dec-11 Annual Management Approve Stock Option Plan For Against 08-Dec-11 02-Dec-11 Annual Management Amend Art/Bylaws/Chartr Non-Routine For For 15-Dec-11 14-Nov-11 Special Management Issue Warrants/Convertible Debent For Against 30-Dec-11 29-Nov-11 Special Management Appr Transaction w/ a Related Party For For 30-Dec-11 29-Nov-11 Special Management Appr Transaction w/ a Related Party For For 30-Dec-11 29-Nov-11 Special Management Appr Transaction w/ a Related Party For For 30-Dec-11 29-Nov-11 Special Management Appr Transaction w/ a Related Party For For 30-Dec-11 29-Nov-11 Special Management Appr Transaction w/ a Related Party For Against 30-Dec-11 29-Nov-11 Special Management Appr Transaction w/ a Related Party For Against 30-Dec-11 29-Nov-11 Special Management Appr Transaction w/ a Related Party For For 30-Dec-11 29-Nov-11 Special Management Appr Transaction w/ a Related Party For For 19-Jan-12 19-Dec-11 Special Management Amend Art/Bylaws/Chartr Non-Routine For For 19-Jan-12 19-Dec-11 Special Share Holder Company-Specific Miscellaneous For Against 19-Jan-12 19-Dec-11 Special Share Holder Company-Specific Miscellaneous For Against 08-Feb-12 06-Jan-12 Special Management Appr Issuance w/o Preemptive Rgts For For 08-Feb-12 06-Jan-12 Special Management Issue Warrants/Convertible Debent For For 08-Feb-12 06-Jan-12 Special Management Issue Warrants/Convertible Debent For For 08-Feb-12 06-Jan-12 Special Management Issue Warrants/Convertible Debent For For 08-Feb-12 06-Jan-12 Special Management Issue Warrants/Convertible Debent For For 08-Feb-12 06-Jan-12 Special Management Issue Warrants/Convertible Debent For For 08-Feb-12 06-Jan-12 Special Management Issue Warrants/Convertible Debent For For 08-Feb-12 06-Jan-12 Special Management Issue Warrants/Convertible Debent For For 08-Feb-12 06-Jan-12 Special Management Issue Warrants/Convertible Debent For For 08-Feb-12 06-Jan-12 Special Management Issue Warrants/Convertible Debent For For 08-Feb-12 06-Jan-12 Special Management Issue Warrants/Convertible Debent For For 08-Feb-12 06-Jan-12 Special Management Issue Warrants/Convertible Debent For For 08-Feb-12 06-Jan-12 Special Management Issue Warrants/Convertible Debent For For 08-Feb-12 06-Jan-12 Special Management Issue Warrants/Convertible Debent For For 08-Feb-12 06-Jan-12 Special Management Issue Warrants/Convertible Debent For For 08-Feb-12 06-Jan-12 Special Management Issue Warrants/Convertible Debent For For 08-Feb-12 06-Jan-12 Special Management Issue Warrants/Convertible Debent For For 08-Feb-12 06-Jan-12 Special Management Approve Use of Proceeds from Fund Raising Activities For For 08-Feb-12 06-Jan-12 Special Management Issue Warrants/Convertible Debent For For 08-Feb-12 06-Jan-12 Special Management Issue Warrants/Convertible Debent For For 08-Feb-12 06-Jan-12 Special Management Issue Warrants/Convertible Debent For For 08-Feb-12 06-Jan-12 Special Management Issue Warrants/Convertible Debent For For 08-Feb-12 06-Jan-12 Special Management Approve Use of Proceeds from Fund Raising Activities For For 08-Feb-12 06-Jan-12 Special Management Approve Use of Proceeds from Fund Raising Activities For For 08-Feb-12 06-Jan-12 Special Share Holder Elect a Shrhldr-Nominee to Board None For 23-Feb-12 20-Jan-12 Special Management Approve Provisionary Budget and Strategy for Fiscal Year For For 23-Feb-12 20-Jan-12 Special Management Elect Directors For For 06-Mar-12 03-Feb-12 Special Management Amend Art/Bylaws/Chartr Non-Routine For For 05-Apr-12 30-Mar-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 05-Apr-12 30-Mar-12 Annual Management Approve Dividends For For 05-Apr-12 30-Mar-12 Annual Management Elect Directors For For 05-Apr-12 30-Mar-12 Annual Management Elect Directors For For 05-Apr-12 30-Mar-12 Annual Management Elect Directors For For 05-Apr-12 30-Mar-12 Annual Management Approve Remuneration of Directors For For 05-Apr-12 30-Mar-12 Annual Management Approve Aud and their Remuneration For For 05-Apr-12 30-Mar-12 Annual Management Authorize Share Repurchase Program For For 05-Apr-12 30-Mar-12 Annual Management Appr Issuance w/o Preemptive Rgts For Against 05-Apr-12 30-Mar-12 Annual Management Auth Reissuance of Repurchased Shrs For Against 18-Apr-12 12-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 18-Apr-12 12-Apr-12 Annual Management Approve Dividends For For 18-Apr-12 12-Apr-12 Annual Management Elect Directors For Against 18-Apr-12 12-Apr-12 Annual Management Elect Directors For For 18-Apr-12 12-Apr-12 Annual Management Elect Directors For For 18-Apr-12 12-Apr-12 Annual Management Approve Remuneration of Directors For For 18-Apr-12 12-Apr-12 Annual Management Elect Director and Approve Director's Remuneration For For 18-Apr-12 12-Apr-12 Annual Management Approve Aud and their Remuneration For For 18-Apr-12 12-Apr-12 Annual Management Appr Issuance w/o Preemptive Rgts For Against 18-Apr-12 12-Apr-12 Annual Management Authorize Share Repurchase Program For For 18-Apr-12 12-Apr-12 Annual Management Auth Reissuance of Repurchased Shrs For Against 18-Apr-12 13-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 18-Apr-12 13-Apr-12 Annual Management Approve Dividends For For 18-Apr-12 13-Apr-12 Annual Management Elect Directors For Against 18-Apr-12 13-Apr-12 Annual Management Elect Directors For For 18-Apr-12 13-Apr-12 Annual Management Elect Directors For For 18-Apr-12 13-Apr-12 Annual Management Elect Directors For For 18-Apr-12 13-Apr-12 Annual Management Approve Remuneration of Directors For For 18-Apr-12 13-Apr-12 Annual Management Approve Aud and their Remuneration For For 18-Apr-12 13-Apr-12 Annual Management Authorize Share Repurchase Program For For 18-Apr-12 13-Apr-12 Annual Management Appr Issuance w/o Preemptive Rgts For Against 18-Apr-12 13-Apr-12 Annual Management Auth Reissuance of Repurchased Shrs For Against 18-Apr-12 13-Apr-12 Annual Management Approve Stock Option Plan For Against 23-Apr-12 18-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 23-Apr-12 18-Apr-12 Annual Management Approve Dividends For For 23-Apr-12 18-Apr-12 Annual Management Elect Directors For For 23-Apr-12 18-Apr-12 Annual Management Elect Directors For For 23-Apr-12 18-Apr-12 Annual Management Approve Aud and their Remuneration For For 23-Apr-12 18-Apr-12 Annual Management Authorize Share Repurchase Program For For 23-Apr-12 18-Apr-12 Annual Management Appr Issuance w/o Preemptive Rgts For For 23-Apr-12 18-Apr-12 Annual Management Approve Remuneration of Directors For For 23-Apr-12 18-Apr-12 Annual Management Approve Remuneration of Directors For For 27-Apr-12 23-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 27-Apr-12 23-Apr-12 Annual Management Approve Dividends For For 27-Apr-12 23-Apr-12 Annual Management Elect Directors For For 27-Apr-12 23-Apr-12 Annual Management Elect Directors For For 27-Apr-12 23-Apr-12 Annual Management Elect Directors For For 27-Apr-12 23-Apr-12 Annual Management Elect Directors For For 27-Apr-12 23-Apr-12 Annual Management Elect Directors For For 27-Apr-12 23-Apr-12 Annual Management Elect Directors For For 27-Apr-12 23-Apr-12 Annual Management Approve Remuneration of Directors For For 27-Apr-12 23-Apr-12 Annual Management Approve Aud and their Remuneration For For 27-Apr-12 23-Apr-12 Annual Management Authorize Share Repurchase Program For For 27-Apr-12 23-Apr-12 Annual Management Appr Issuance w/o Preemptive Rgts For Against 27-Apr-12 23-Apr-12 Annual Management Auth Reissuance of Repurchased Shrs For Against 03-May-12 30-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 03-May-12 30-Apr-12 Annual Management Approve Dividends For For 03-May-12 30-Apr-12 Annual Management Elect Directors For For 03-May-12 30-Apr-12 Annual Management Elect Directors For For 03-May-12 30-Apr-12 Annual Management Elect Directors For For 03-May-12 30-Apr-12 Annual Management Elect Directors For Against 03-May-12 30-Apr-12 Annual Management Approve Remuneration of Directors For For 03-May-12 30-Apr-12 Annual Management Approve Aud and their Remuneration For For 03-May-12 30-Apr-12 Annual Management Appr Issuance w/o Preemptive Rgts For Against 03-May-12 30-Apr-12 Annual Management Authorize Share Repurchase Program For For 03-May-12 30-Apr-12 Annual Management Auth Reissuance of Repurchased Shrs For Against 08-May-12 02-May-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 08-May-12 02-May-12 Annual Management Approve Dividends For For 08-May-12 02-May-12 Annual Management Elect Directors For For 08-May-12 02-May-12 Annual Management Elect Directors For For 08-May-12 02-May-12 Annual Management Elect Directors For For 08-May-12 02-May-12 Annual Management Approve Aud and their Remuneration For For 08-May-12 02-May-12 Annual Management Appr Issuance w/o Preemptive Rgts For Against 08-May-12 02-May-12 Annual Management Authorize Share Repurchase Program For For 08-May-12 02-May-12 Annual Management Auth Reissuance of Repurchased Shrs For Against 08-May-12 02-May-12 Annual Management Approve Share Plan Grant For For 08-May-12 02-May-12 Annual Management Amend Articles Board-Related For For 08-May-12 04-May-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 08-May-12 04-May-12 Annual Management Elect Directors For For 08-May-12 04-May-12 Annual Management Elect Directors 08-May-12 04-May-12 Annual Management Elect Directors For For 08-May-12 04-May-12 Annual Management Elect Directors For For 08-May-12 04-May-12 Annual Management Elect Directors For For 08-May-12 04-May-12 Annual Management Elect Directors For For 08-May-12 04-May-12 Annual Management Approve Aud and their Remuneration For For 08-May-12 04-May-12 Annual Management Amend Art/Bylaws/Chartr Non-Routine For For 08-May-12 04-May-12 Annual Management Appr Issuance w/o Preemptive Rgts For Against 08-May-12 04-May-12 Annual Management Authorize Share Repurchase Program For For 08-May-12 04-May-12 Annual Management Auth Reissuance of Repurchased Shrs For Against 10-May-12 08-May-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 10-May-12 08-May-12 Annual Management Approve Dividends For For 10-May-12 08-May-12 Annual Management Elect Directors For For 10-May-12 08-May-12 Annual Management Elect Directors For For 10-May-12 08-May-12 Annual Management Elect Directors For For 10-May-12 08-May-12 Annual Management Approve Remuneration of Directors For For 10-May-12 08-May-12 Annual Management Approve Aud and their Remuneration For For 10-May-12 08-May-12 Annual Management Appr Issuance w/o Preemptive Rgts For Against 10-May-12 08-May-12 Annual Management Authorize Share Repurchase Program For For 10-May-12 08-May-12 Annual Management Auth Reissuance of Repurchased Shrs For Against 10-May-12 08-May-12 Annual Management Approve Stock Option Plan Grants For Against 10-May-12 04-May-12 Annual Management Approve Aud and their Remuneration For For 10-May-12 04-May-12 Annual Management Authorize Share Repurchase Program For For 10-May-12 04-May-12 Annual Management Appr Issuance w/o Preemptive Rgts For Against 11-May-12 10-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 11-May-12 10-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 11-May-12 10-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 11-May-12 10-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 11-May-12 10-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 11-May-12 10-Apr-12 Annual Management Appr Alloc of Income and Divs For For 11-May-12 10-Apr-12 Annual Management Approve Aud and their Remuneration For For 11-May-12 10-Apr-12 Annual Management Elect Directors For Against 11-May-12 10-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 11-May-12 10-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 11-May-12 10-Apr-12 Annual Management Transact Other Business 11-May-12 10-Apr-12 Annual Management Appr Issuance w/o Preemptive Rgts For Against 11-May-12 10-Apr-12 Annual Management Amend Art/Bylaws/Chartr Non-Routine For For 11-May-12 10-Apr-12 Annual Management Approve/Amend Regulations on General Meetings For For 11-May-12 10-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 11-May-12 10-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 11-May-12 10-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 11-May-12 10-Apr-12 Annual Management Appr Alloc of Income and Divs For For 11-May-12 10-Apr-12 Annual Management Appr Alloc of Income and Divs For For 11-May-12 10-Apr-12 Annual Management Appr Alloc of Income and Divs For For 11-May-12 10-Apr-12 Annual Management Approve Aud and their Remuneration For For 11-May-12 10-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 11-May-12 10-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 11-May-12 10-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 11-May-12 10-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 11-May-12 10-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 11-May-12 10-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 11-May-12 10-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 11-May-12 10-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 11-May-12 10-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 11-May-12 10-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 11-May-12 10-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 11-May-12 10-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 11-May-12 10-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 11-May-12 10-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 11-May-12 10-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 11-May-12 10-Apr-12 Annual Management Appoint Internal Statutory Auditors For For 11-May-12 10-Apr-12 Annual Management Appoint Internal Statutory Auditors For For 11-May-12 10-Apr-12 Annual Management Appoint Internal Statutory Auditors For For 11-May-12 10-Apr-12 Annual Management Appoint Internal Statutory Auditors For For 11-May-12 10-Apr-12 Annual Management Appoint Internal Statutory Auditors For For 11-May-12 10-Apr-12 Annual Management Company SpecificBoard-Related For For 11-May-12 10-Apr-12 Annual Management Board to Execute Apprd Resolutions For For 11-May-12 10-Apr-12 Annual Management Amend Art/Bylaws/Chartr Non-Routine For For 11-May-12 10-Apr-12 Annual Management Board to Execute Apprd Resolutions For For 11-May-12 10-Apr-12 Annual Management Auth Issuance of Bonds/Debentures For Against 11-May-12 10-Apr-12 Annual Management Appr Issuance w/o Preemptive Rgts For Against 11-May-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 11-May-12 Annual Management Elect Directors For For 11-May-12 Annual Management Elect Directors For For 11-May-12 Annual Management Elect Directors For For 11-May-12 Annual Management Elect Directors For For 11-May-12 Annual Management Elect Directors For For 11-May-12 Annual Management Elect Directors For For 11-May-12 Annual Management Elect Directors For Against 11-May-12 Annual Management Approve Aud and their Remuneration For For 11-May-12 Annual Management Authorize Share Repurchase Program For For 11-May-12 Annual Management Appr Issuance w/o Preemptive Rgts For Against 14-May-12 10-May-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 14-May-12 10-May-12 Annual Management Approve Dividends For For 14-May-12 10-May-12 Annual Management Elect Directors For For 14-May-12 10-May-12 Annual Management Elect Directors For For 14-May-12 10-May-12 Annual Management Elect Directors For For 14-May-12 10-May-12 Annual Management Elect Directors For Against 14-May-12 10-May-12 Annual Management Approve Aud and their Remuneration For For 14-May-12 10-May-12 Annual Management Appr Issuance w/o Preemptive Rgts For Against 14-May-12 10-May-12 Annual Management Authorize Share Repurchase Program For For 14-May-12 10-May-12 Annual Management Amend Art/Bylaws/Chartr Non-Routine For For 14-May-12 11-May-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 14-May-12 11-May-12 Annual Management Approve Dividends For For 14-May-12 11-May-12 Annual Management Elect Directors For For 14-May-12 11-May-12 Annual Management Elect Directors For For 14-May-12 11-May-12 Annual Management Elect Directors For For 14-May-12 11-May-12 Annual Management Elect Directors For For 14-May-12 11-May-12 Annual Management Approve Aud and their Remuneration For For 14-May-12 11-May-12 Annual Management Authorize Share Repurchase Program For For 14-May-12 11-May-12 Annual Management Appr Issuance w/o Preemptive Rgts For Against 14-May-12 11-May-12 Annual Management Auth Reissuance of Repurchased Shrs For Against 16-May-12 09-May-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 16-May-12 09-May-12 Annual Management Approve Dividends For For 16-May-12 09-May-12 Annual Management Elect Directors For For 16-May-12 09-May-12 Annual Management Elect Directors For Against 16-May-12 09-May-12 Annual Management Elect Directors For For 16-May-12 09-May-12 Annual Management Elect Directors For For 16-May-12 09-May-12 Annual Management Elect Directors For For 16-May-12 09-May-12 Annual Management Approve Aud and their Remuneration For For 16-May-12 09-May-12 Annual Management Authorize Share Repurchase Program For For 16-May-12 09-May-12 Annual Management Appr Issuance w/o Preemptive Rgts For Against 16-May-12 09-May-12 Annual Management Auth Reissuance of Repurchased Shrs For Against 16-May-12 10-May-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 16-May-12 10-May-12 Annual Management Approve Dividends For For 16-May-12 10-May-12 Annual Management Approve Aud and their Remuneration For For 16-May-12 10-May-12 Annual Management Elect Director and Approve Director's Remuneration For For 16-May-12 10-May-12 Annual Management Elect Director and Approve Director's Remuneration For For 16-May-12 10-May-12 Annual Management Elect Director and Approve Director's Remuneration For For 16-May-12 10-May-12 Annual Management Elect Director and Approve Director's Remuneration For For 16-May-12 10-May-12 Annual Management Elect Director and Approve Director's Remuneration For For 16-May-12 10-May-12 Annual Management Elect Director and Approve Director's Remuneration For For 16-May-12 10-May-12 Annual Management Appr Issuance w/o Preemptive Rgts For Against 16-May-12 10-May-12 Annual Management Authorize Share Repurchase Program For For 16-May-12 10-May-12 Annual Management Auth Reissuance of Repurchased Shrs For Against 16-May-12 10-May-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 16-May-12 10-May-12 Annual Management Approve Dividends For For 16-May-12 10-May-12 Annual Management Elect Directors For For 16-May-12 10-May-12 Annual Management Elect Directors For For 16-May-12 10-May-12 Annual Management Elect Directors For For 16-May-12 10-May-12 Annual Management Approve Remuneration of Directors For For 16-May-12 10-May-12 Annual Management Approve Aud and their Remuneration For For 16-May-12 10-May-12 Annual Management Authorize Share Repurchase Program For For 16-May-12 10-May-12 Annual Management Appr Issuance w/o Preemptive Rgts For Against 16-May-12 10-May-12 Annual Management Auth Reissuance of Repurchased Shrs For Against 16-May-12 11-May-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 16-May-12 11-May-12 Annual Management Approve Dividends For For 16-May-12 11-May-12 Annual Management Elect Directors For For 16-May-12 11-May-12 Annual Management Elect Directors For For 16-May-12 11-May-12 Annual Management Approve Remuneration of Directors For For 16-May-12 11-May-12 Annual Management Approve Aud and their Remuneration For For 16-May-12 11-May-12 Annual Management Appr Issuance w/o Preemptive Rgts For Against 16-May-12 11-May-12 Annual Management Authorize Share Repurchase Program For For 16-May-12 11-May-12 Annual Management Auth Reissuance of Repurchased Shrs For Against 21-May-12 16-May-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 21-May-12 16-May-12 Annual Management Approve Dividends For For 21-May-12 16-May-12 Annual Management Elect Directors For For 21-May-12 16-May-12 Annual Management Elect Directors For For 21-May-12 16-May-12 Annual Management Elect Directors For For 21-May-12 16-May-12 Annual Management Approve Remuneration of Directors For For 21-May-12 16-May-12 Annual Management Approve Aud and their Remuneration For For 21-May-12 16-May-12 Annual Management Appr Issuance w/o Preemptive Rgts For Against 21-May-12 16-May-12 Annual Management Authorize Share Repurchase Program For For 21-May-12 16-May-12 Annual Management Auth Reissuance of Repurchased Shrs For Against 22-May-12 20-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 22-May-12 20-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 22-May-12 20-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 22-May-12 20-Apr-12 Annual Management Appr Alloc of Income and Divs For For 22-May-12 20-Apr-12 Annual Management Approve Remuneration of Directors For For 22-May-12 20-Apr-12 Annual Management Approve Aud and their Remuneration For For 22-May-12 20-Apr-12 Annual Management Auth Issuance of Bonds/Debentures For For 22-May-12 20-Apr-12 Annual Management Amend Articles Board-Related For For 22-May-12 20-Apr-12 Annual Management Adopt or Amnd Dir Qualifications For For 22-May-12 20-Apr-12 Annual Management Adopt or Amnd Dir Qualifications For For 22-May-12 20-Apr-12 Annual Share Holder Elect a Shrhldr-Nominee to Board For For 23-May-12 17-May-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 23-May-12 17-May-12 Annual Management Approve Dividends For For 23-May-12 17-May-12 Annual Management Elect Directors For For 23-May-12 17-May-12 Annual Management Elect Directors For Against 23-May-12 17-May-12 Annual Management Elect Directors For Against 23-May-12 17-May-12 Annual Management Elect Directors For For 23-May-12 17-May-12 Annual Management Elect Directors For For 23-May-12 17-May-12 Annual Management Approve Aud and their Remuneration For For 23-May-12 17-May-12 Annual Management Appr Issuance w/o Preemptive Rgts For Against 23-May-12 17-May-12 Annual Management Authorize Share Repurchase Program For For 23-May-12 17-May-12 Annual Management Auth Reissuance of Repurchased Shrs For Against 23-May-12 20-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 23-May-12 20-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 23-May-12 20-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 23-May-12 20-Apr-12 Annual Management Approve Dividends For For 23-May-12 20-Apr-12 Annual Management Approve Special/Interim Dividends For For 23-May-12 20-Apr-12 Annual Management Approve Aud and their Remuneration For For 23-May-12 20-Apr-12 Annual Management Appr Issuance w/o Preemptive Rgts For Against 23-May-12 17-May-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 23-May-12 17-May-12 Annual Management Approve Dividends For For 23-May-12 17-May-12 Annual Management Elect Directors For Against 23-May-12 17-May-12 Annual Management Elect Directors For For 23-May-12 17-May-12 Annual Management Elect Directors For Against 23-May-12 17-May-12 Annual Management Elect Directors For For 23-May-12 17-May-12 Annual Management Approve Aud and their Remuneration For For 23-May-12 17-May-12 Annual Management Appr Issuance w/o Preemptive Rgts For Against 23-May-12 17-May-12 Annual Management Authorize Share Repurchase Program For For 23-May-12 17-May-12 Annual Management Auth Reissuance of Repurchased Shrs For Against 23-May-12 17-May-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 23-May-12 17-May-12 Annual Management Approve Dividends For For 23-May-12 17-May-12 Annual Management Elect Directors For For 23-May-12 17-May-12 Annual Management Elect Directors For For 23-May-12 17-May-12 Annual Management Elect Directors For For 23-May-12 17-May-12 Annual Management Elect Directors For For 23-May-12 17-May-12 Annual Management Approve Remuneration of Directors For For 23-May-12 17-May-12 Annual Management Approve Aud and their Remuneration For For 23-May-12 17-May-12 Annual Management Appr Issuance w/o Preemptive Rgts For Against 23-May-12 17-May-12 Annual Management Authorize Share Repurchase Program For For 23-May-12 17-May-12 Annual Management Auth Reissuance of Repurchased Shrs For Against 25-May-12 21-May-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 25-May-12 21-May-12 Annual Management Approve Dividends For For 25-May-12 21-May-12 Annual Management Elect Directors For For 25-May-12 21-May-12 Annual Management Elect Directors For For 25-May-12 21-May-12 Annual Management Elect Directors For For 25-May-12 21-May-12 Annual Management Approve Remuneration of Directors For For 25-May-12 21-May-12 Annual Management Approve Aud and their Remuneration For For 25-May-12 21-May-12 Annual Management Authorize Share Repurchase Program For For 25-May-12 21-May-12 Annual Management Appr Issuance w/o Preemptive Rgts For Against 25-May-12 21-May-12 Annual Management Auth Reissuance of Repurchased Shrs For Against 25-May-12 24-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 25-May-12 24-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 25-May-12 24-Apr-12 Special Management Authorize Share Repurchase Program For For 25-May-12 24-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 25-May-12 24-Apr-12 Annual Management Appr Alloc of Income and Divs For For 25-May-12 24-Apr-12 Annual Management Approve Remuneration of Directors For For 25-May-12 24-Apr-12 Annual Management Approve Aud and their Remuneration For For 25-May-12 24-Apr-12 Annual Management Adopt or Amnd Dir Qualifications For For 25-May-12 24-Apr-12 Annual Management Approve Investment and Financing Policy For For 25-May-12 24-Apr-12 Annual Share Holder Elect a Shrhldr-Nominee to Board For For 25-May-12 24-Apr-12 Annual Share Holder Elect a Shrhldr-Nominee to Board For For 25-May-12 24-Apr-12 Annual Management Amend Articles Board-Related For For 25-May-12 24-Apr-12 Annual Management Appr Issuance w/o Preemptive Rgts For Against 25-May-12 24-Apr-12 Annual Management Authorize Share Repurchase Program For For 25-May-12 21-May-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 25-May-12 21-May-12 Annual Management Approve Dividends For For 25-May-12 21-May-12 Annual Management Elect Directors For For 25-May-12 21-May-12 Annual Management Elect Directors For Against 25-May-12 21-May-12 Annual Management Elect Directors For Against 25-May-12 21-May-12 Annual Management Elect Directors For For 25-May-12 21-May-12 Annual Management Elect Directors For Against 25-May-12 21-May-12 Annual Management Approve Aud and their Remuneration For For 25-May-12 21-May-12 Annual Management Appr Issuance w/o Preemptive Rgts For Against 25-May-12 21-May-12 Annual Management Authorize Share Repurchase Program For For 25-May-12 21-May-12 Annual Management Auth Reissuance of Repurchased Shrs For Against 25-May-12 21-May-12 Annual Management Amend Art/Bylaws/Chartr Non-Routine For For 28-May-12 23-May-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 28-May-12 23-May-12 Annual Management Approve Dividends For For 28-May-12 23-May-12 Annual Management Elect Directors For For 28-May-12 23-May-12 Annual Management Elect Directors For For 28-May-12 23-May-12 Annual Management Elect Directors For For 28-May-12 23-May-12 Annual Management Elect Directors For For 28-May-12 23-May-12 Annual Management Elect Directors For For 28-May-12 23-May-12 Annual Management Elect Directors For For 28-May-12 23-May-12 Annual Management Approve Remuneration of Directors For For 28-May-12 23-May-12 Annual Management Approve Aud and their Remuneration For For 28-May-12 23-May-12 Annual Management Appr Issuance w/o Preemptive Rgts For Against 28-May-12 23-May-12 Annual Management Authorize Share Repurchase Program For For 28-May-12 23-May-12 Annual Management Auth Reissuance of Repurchased Shrs For Against 29-May-12 23-May-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 29-May-12 23-May-12 Annual Management Approve Dividends For For 29-May-12 23-May-12 Annual Management Elect Directors For For 29-May-12 23-May-12 Annual Management Elect Directors For For 29-May-12 23-May-12 Annual Management Elect Directors For For 29-May-12 23-May-12 Annual Management Elect Directors For For 29-May-12 23-May-12 Annual Management Elect Directors For For 29-May-12 23-May-12 Annual Management Approve Aud and their Remuneration For For 29-May-12 23-May-12 Annual Management Appr Issuance w/o Preemptive Rgts For Against 29-May-12 23-May-12 Annual Management Authorize Share Repurchase Program For For 29-May-12 23-May-12 Annual Management Auth Reissuance of Repurchased Shrs For Against 29-May-12 24-May-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 29-May-12 24-May-12 Annual Management Approve Dividends For For 29-May-12 24-May-12 Annual Management Elect Directors For For 29-May-12 24-May-12 Annual Management Elect Directors For For 29-May-12 24-May-12 Annual Management Elect Directors For For 29-May-12 24-May-12 Annual Management Elect Directors For For 29-May-12 24-May-12 Annual Management Approve Remuneration of Directors For For 29-May-12 24-May-12 Annual Management Approve Aud and their Remuneration For For 29-May-12 24-May-12 Annual Management Authorize Share Repurchase Program For For 29-May-12 24-May-12 Annual Management Appr Issuance w/o Preemptive Rgts For Against 29-May-12 24-May-12 Annual Management Auth Reissuance of Repurchased Shrs For Against 29-May-12 25-May-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 29-May-12 25-May-12 Annual Management Elect Directors For For 29-May-12 25-May-12 Annual Management Elect Directors For For 29-May-12 25-May-12 Annual Management Elect Directors For For 29-May-12 25-May-12 Annual Management Elect Directors For For 29-May-12 25-May-12 Annual Management Elect Alternate/Deputy Directors For For 29-May-12 25-May-12 Annual Management Approve Remuneration of Directors For For 29-May-12 25-May-12 Annual Management Approve Aud and their Remuneration For For 29-May-12 25-May-12 Annual Management Authorize Share Repurchase Program For For 29-May-12 25-May-12 Annual Management Appr Issuance w/o Preemptive Rgts For Against 29-May-12 25-May-12 Annual Management Auth Reissuance of Repurchased Shrs For Against 29-May-12 27-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 29-May-12 27-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 29-May-12 27-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 29-May-12 27-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 29-May-12 27-Apr-12 Annual Management Appr Alloc of Income and Divs For For 29-May-12 27-Apr-12 Annual Management Approve Aud and their Remuneration For For 29-May-12 27-Apr-12 Annual Management Approve Remuneration of Directors For For 29-May-12 27-Apr-12 Annual Management Appr Dir/Officer Liability & Indemn For Against 29-May-12 27-Apr-12 Annual Management Appr Loan Agreement For Against 29-May-12 27-Apr-12 Annual Management Approve Use of Proceeds from Fund Raising Activities For For 29-May-12 27-Apr-12 Annual Management Approve Use of Proceeds from Fund Raising Activities For For 29-May-12 27-Apr-12 Annual Management Appr Transaction w/ a Related Party For For 29-May-12 27-Apr-12 Annual Management Appr Transaction w/ a Related Party For For 29-May-12 27-Apr-12 Annual Management Amend Art/Bylaws/Chartr Non-Routine For For 29-May-12 27-Apr-12 Annual Management Approve/Amend Regulations on General Meetings For For 29-May-12 27-Apr-12 Annual Management Adopt or Amnd Dir Qualifications For For 29-May-12 24-May-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 29-May-12 24-May-12 Annual Management Approve Dividends For For 29-May-12 24-May-12 Annual Management Elect Directors For For 29-May-12 24-May-12 Annual Management Elect Directors For For 29-May-12 24-May-12 Annual Management Elect Directors For For 29-May-12 24-May-12 Annual Management Elect Directors For For 29-May-12 24-May-12 Annual Management Elect Directors For For 29-May-12 24-May-12 Annual Management Approve Remuneration of Directors For For 29-May-12 24-May-12 Annual Management Approve Aud and their Remuneration For For 29-May-12 24-May-12 Annual Management Authorize Share Repurchase Program For For 29-May-12 24-May-12 Annual Management Appr Issuance w/o Preemptive Rgts For Against 29-May-12 24-May-12 Annual Management Auth Reissuance of Repurchased Shrs For Against 30-May-12 27-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 30-May-12 27-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 30-May-12 27-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 30-May-12 27-Apr-12 Annual Management Appr Alloc of Income and Divs For For 30-May-12 27-Apr-12 Annual Management Approve Provisionary Budget and Strategy for Fiscal Year For For 30-May-12 27-Apr-12 Annual Management Approve Aud and their Remuneration For For 30-May-12 27-Apr-12 Annual Management Elect Directors For For 30-May-12 27-Apr-12 Annual Management Amend Art/Bylaws/Chartr Non-Routine For For 30-May-12 28-May-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 30-May-12 28-May-12 Annual Management Approve Dividends For For 30-May-12 28-May-12 Annual Management Elect Directors For Against 30-May-12 28-May-12 Annual Management Elect Directors For For 30-May-12 28-May-12 Annual Management Elect Directors For Against 30-May-12 28-May-12 Annual Management Elect Directors For Against 30-May-12 28-May-12 Annual Management Elect Directors For For 30-May-12 28-May-12 Annual Management Approve Remuneration of Directors For For 30-May-12 28-May-12 Annual Management Approve Aud and their Remuneration For For 30-May-12 28-May-12 Annual Management Authorize Share Repurchase Program For For 30-May-12 28-May-12 Annual Management Appr Issuance w/o Preemptive Rgts For Against 30-May-12 28-May-12 Annual Management Auth Reissuance of Repurchased Shrs For Against 31-May-12 30-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 31-May-12 30-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 31-May-12 30-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 31-May-12 30-Apr-12 Annual Management Appr Alloc of Income and Divs For For 31-May-12 30-Apr-12 Annual Management Approve Aud and their Remuneration For For 31-May-12 30-Apr-12 Annual Management Appoint Internal Statutory Auditors For For 31-May-12 30-Apr-12 Annual Management Appoint Internal Statutory Auditors For For 31-May-12 30-Apr-12 Annual Share Holder Elect a Shrhldr-Nominee to Board None For 31-May-12 30-Apr-12 Annual Share Holder Company-Specific Board-Related None For 01-Jun-12 21-May-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 01-Jun-12 21-May-12 Annual Management Approve Dividends For For 01-Jun-12 21-May-12 Annual Management Elect Directors For For 01-Jun-12 21-May-12 Annual Management Elect Directors For For 01-Jun-12 21-May-12 Annual Management Elect Directors For For 01-Jun-12 21-May-12 Annual Management Elect Directors For Against 01-Jun-12 21-May-12 Annual Management Elect Directors For For 01-Jun-12 21-May-12 Annual Management Elect Directors For For 01-Jun-12 21-May-12 Annual Management Approve Remuneration of Directors For For 01-Jun-12 21-May-12 Annual Management Approve Aud and their Remuneration For For 01-Jun-12 21-May-12 Annual Management Authorize Share Repurchase Program For For 01-Jun-12 21-May-12 Annual Management Appr Issuance w/o Preemptive Rgts For Against 01-Jun-12 21-May-12 Annual Management Auth Reissuance of Repurchased Shrs For Against 05-Jun-12 31-May-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 05-Jun-12 31-May-12 Annual Management Approve Dividends For For 05-Jun-12 31-May-12 Annual Management Elect Directors For For 05-Jun-12 31-May-12 Annual Management Elect Directors For Against 05-Jun-12 31-May-12 Annual Management Elect Directors For For 05-Jun-12 31-May-12 Annual Management Elect Directors For Against 05-Jun-12 31-May-12 Annual Management Approve Aud and their Remuneration For For 05-Jun-12 31-May-12 Annual Management Capitalize Reserves for Bonus Issue/Increase in Par Value For For 05-Jun-12 31-May-12 Annual Management Authorize Share Repurchase Program For For 05-Jun-12 31-May-12 Annual Management Appr Issuance w/o Preemptive Rgts For Against 05-Jun-12 31-May-12 Annual Management Auth Reissuance of Repurchased Shrs For Against 06-Jun-12 06-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 06-Jun-12 06-Apr-12 Annual Management Appr Alloc of Income and Divs For For 06-Jun-12 06-Apr-12 Annual Management Company Specific Equity Related For For 06-Jun-12 06-Apr-12 Annual Management Amend Art/Bylaws/Chartr Non-Routine For For 06-Jun-12 06-Apr-12 Annual Management Company Specific Organization Related For For 06-Jun-12 06-Apr-12 Annual Management Amend Articles/Bylaws/Charter - Organization-Related For For 06-Jun-12 06-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None For 06-Jun-12 06-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None For 06-Jun-12 06-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None For 06-Jun-12 06-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) For For 06-Jun-12 06-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) For For 06-Jun-12 06-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None For 06-Jun-12 06-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None For 06-Jun-12 06-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None For 06-Jun-12 06-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None For 06-Jun-12 06-Apr-12 Annual Management Allow Directors to Engage in Commercial Transactions For Against 06-Jun-12 06-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 06-Jun-12 06-Apr-12 Annual Management Appr Alloc of Income and Divs For For 06-Jun-12 06-Apr-12 Annual Management Amend Art/Bylaws/Chartr Non-Routine For For 06-Jun-12 06-Apr-12 Annual Management Company Specific Equity Related For For 06-Jun-12 06-Apr-12 Annual Management Amend Articles/Bylaws/Charter - Organization-Related For For 06-Jun-12 06-Apr-12 Annual Management Transact Other Business 07-Jun-12 07-May-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 07-Jun-12 07-May-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 07-Jun-12 07-May-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 07-Jun-12 07-May-12 Annual Management Appr Alloc of Income and Divs For For 07-Jun-12 07-May-12 Annual Management Approve Remuneration of Directors For For 07-Jun-12 07-May-12 Annual Management Approve Provisionary Budget and Strategy for Fiscal Year For For 07-Jun-12 07-May-12 Annual Management Approve Aud and their Remuneration For For 07-Jun-12 07-May-12 Annual Management Elect Directors For For 07-Jun-12 07-May-12 Annual Management Elect Directors For For 07-Jun-12 07-May-12 Annual Management Amend Art/Bylaws/Chartr Non-Routine For For 07-Jun-12 07-May-12 Annual Management Approve/Amend Regulations on General Meetings For For 07-Jun-12 07-May-12 Annual Management Adopt or Amnd Dir Qualifications For For 07-Jun-12 07-May-12 Annual Management Adopt or Amnd Dir Qualifications For For 12-Jun-12 13-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 12-Jun-12 13-Apr-12 Annual Management Appr Alloc of Income and Divs For For 12-Jun-12 13-Apr-12 Annual Management Amend Articles/Bylaws/Charter - Organization-Related For For 12-Jun-12 13-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 12-Jun-12 13-Apr-12 Annual Management Allow Directors to Engage in Commercial Transactions For For 12-Jun-12 13-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 12-Jun-12 13-Apr-12 Annual Management Appr Alloc of Income and Divs For For 12-Jun-12 13-Apr-12 Annual Management Amend Art/Bylaws/Chartr Non-Routine For For 12-Jun-12 13-Apr-12 Annual Management Adopt/Amend Board Nomination Proced For For 12-Jun-12 13-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 12-Jun-12 13-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 12-Jun-12 13-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 12-Jun-12 13-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 12-Jun-12 13-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 12-Jun-12 13-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 12-Jun-12 13-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 12-Jun-12 13-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 12-Jun-12 13-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 12-Jun-12 13-Apr-12 Annual Management Transact Other Business 13-Jun-12 13-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 13-Jun-12 13-Apr-12 Annual Management Appr Alloc of Income and Divs For For 13-Jun-12 13-Apr-12 Annual Management Amend Art/Bylaws/Chartr Non-Routine For For 13-Jun-12 13-Apr-12 Annual Management Amend Articles/Bylaws/Charter - Organization-Related For For 13-Jun-12 13-Apr-12 Annual Management Allow Directors to Engage in Commercial Transactions For For 13-Jun-12 13-Apr-12 Annual Management Company Specific Equity Related For For 13-Jun-12 13-Apr-12 Annual Management Transact Other Business 13-Jun-12 13-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 13-Jun-12 13-Apr-12 Annual Management Appr Alloc of Income and Divs For For 13-Jun-12 13-Apr-12 Annual Management Amend Art/Bylaws/Chartr Non-Routine For For 13-Jun-12 13-Apr-12 Annual Management Adopt/Amend Board Nomination Proced For For 13-Jun-12 13-Apr-12 Annual Management Amend Articles/Bylaws/Charter - Organization-Related For For 13-Jun-12 13-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 13-Jun-12 13-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 13-Jun-12 13-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 13-Jun-12 13-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 13-Jun-12 13-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 13-Jun-12 13-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 13-Jun-12 13-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 13-Jun-12 13-Apr-12 Annual Management Elect Supervisory Board Member For For 13-Jun-12 13-Apr-12 Annual Management Elect Supervisory Board Member For For 13-Jun-12 13-Apr-12 Annual Management Elect Supervisory Board Member For For 13-Jun-12 13-Apr-12 Annual Management Allow Directors to Engage in Commercial Transactions For For 13-Jun-12 13-Apr-12 Annual Management Transact Other Business 15-Jun-12 12-Jun-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 15-Jun-12 12-Jun-12 Annual Management Approve Dividends For For 15-Jun-12 12-Jun-12 Annual Management Elect Director and Approve Director's Remuneration For For 15-Jun-12 12-Jun-12 Annual Management Elect Director and Approve Director's Remuneration For For 15-Jun-12 12-Jun-12 Annual Management Elect Director and Approve Director's Remuneration For For 15-Jun-12 12-Jun-12 Annual Management Elect Director and Approve Director's Remuneration For For 15-Jun-12 12-Jun-12 Annual Management Elect Director and Approve Director's Remuneration For For 15-Jun-12 12-Jun-12 Annual Management Elect Director and Approve Director's Remuneration For For 15-Jun-12 12-Jun-12 Annual Management Elect Director and Approve Director's Remuneration For For 15-Jun-12 12-Jun-12 Annual Management Approve Aud and their Remuneration For For 15-Jun-12 12-Jun-12 Annual Management Authorize Share Repurchase Program For For 15-Jun-12 12-Jun-12 Annual Management Appr Issuance w/o Preemptive Rgts For Against 15-Jun-12 16-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 15-Jun-12 16-Apr-12 Annual Management Appr Alloc of Income and Divs For For 15-Jun-12 16-Apr-12 Annual Management Amend Art/Bylaws/Chartr Non-Routine For For 15-Jun-12 16-Apr-12 Annual Management Adopt/Amend Board Nomination Proced For For 15-Jun-12 16-Apr-12 Annual Management Amend Articles/Bylaws/Charter - Organization-Related For For 15-Jun-12 16-Apr-12 Annual Management Company Specific Organization Related For For 15-Jun-12 16-Apr-12 Annual Management Company Specific Organization Related For For 15-Jun-12 16-Apr-12 Annual Management Amend Articles/Bylaws/Charter - Organization-Related For For 15-Jun-12 16-Apr-12 Annual Management Approve/Amend Regulations on General Meetings For For 15-Jun-12 16-Apr-12 Annual Management Approve Restricted Stock Plan For Against 15-Jun-12 16-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 15-Jun-12 16-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 15-Jun-12 16-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 15-Jun-12 16-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 15-Jun-12 16-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 15-Jun-12 16-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 15-Jun-12 16-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 15-Jun-12 16-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 15-Jun-12 16-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 15-Jun-12 16-Apr-12 Annual Management Allow Directors to Engage in Commercial Transactions For Against 15-Jun-12 16-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 15-Jun-12 16-Apr-12 Annual Management Appr Alloc of Income and Divs For For 15-Jun-12 16-Apr-12 Annual Management Amend Art/Bylaws/Chartr Non-Routine For For 15-Jun-12 16-Apr-12 Annual Management Approve/Amend Regulations on General Meetings For For 15-Jun-12 16-Apr-12 Annual Management Amend Articles/Bylaws/Charter - Organization-Related For For 15-Jun-12 16-Apr-12 Annual Management Elect Directors (Bundled) For For 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) For For 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) For For 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) For For 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 15-Jun-12 16-Apr-12 Annual Management Transact Other Business 15-Jun-12 16-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 15-Jun-12 16-Apr-12 Annual Management Appr Alloc of Income and Divs For For 15-Jun-12 16-Apr-12 Annual Management Company Specific Equity Related For For 15-Jun-12 16-Apr-12 Annual Management Company Specific Equity Related For For 15-Jun-12 16-Apr-12 Annual Management Amend Art/Bylaws/Chartr Non-Routine For For 15-Jun-12 16-Apr-12 Annual Management Approve/Amend Regulations on General Meetings For For 15-Jun-12 16-Apr-12 Annual Management Adopt/Amend Board Nomination Proced For For 15-Jun-12 16-Apr-12 Annual Management Amend Articles/Bylaws/Charter - Organization-Related For For 15-Jun-12 16-Apr-12 Annual Management Allow Directors to Engage in Commercial Transactions For For 15-Jun-12 16-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 15-Jun-12 16-Apr-12 Annual Management Appr Alloc of Income and Divs For For 15-Jun-12 16-Apr-12 Annual Management Company Specific Equity Related For For 15-Jun-12 16-Apr-12 Annual Management Amend Art/Bylaws/Chartr Non-Routine For For 15-Jun-12 16-Apr-12 Annual Management Amend Articles/Bylaws/Charter - Organization-Related For For 15-Jun-12 16-Apr-12 Annual Management Adopt/Amend Board Nomination Proced For For 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) For For 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) For For 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) For For 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) For For 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) For For 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None For 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) For For 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) For For 15-Jun-12 16-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) For For 15-Jun-12 16-Apr-12 Annual Management Allow Directors to Engage in Commercial Transactions For Against 15-Jun-12 16-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 15-Jun-12 16-Apr-12 Annual Management Appr Alloc of Income and Divs For For 15-Jun-12 16-Apr-12 Annual Management Company Specific Equity Related For For 15-Jun-12 16-Apr-12 Annual Management Amend Articles/Bylaws/Charter - Organization-Related For For 15-Jun-12 16-Apr-12 Annual Management Transact Other Business 18-Jun-12 19-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 18-Jun-12 19-Apr-12 Annual Management Appr Alloc of Income and Divs For For 18-Jun-12 19-Apr-12 Annual Management Company Specific Equity Related For For 18-Jun-12 19-Apr-12 Annual Management Company Specific Equity Related For For 18-Jun-12 19-Apr-12 Annual Management Amend Articles/Bylaws/Charter - Organization-Related For For 18-Jun-12 19-Apr-12 Annual Management Adopt/Amend Board Nomination Proced For For 18-Jun-12 19-Apr-12 Annual Management Approve/Amend Regulations on General Meetings For For 18-Jun-12 19-Apr-12 Annual Management Amend Art/Bylaws/Chartr Non-Routine For For 18-Jun-12 19-Apr-12 Annual Management Approve Restricted Stock Plan For Against 18-Jun-12 19-Apr-12 Annual Management Approve Stock Option Plan For Against 18-Jun-12 19-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 18-Jun-12 19-Apr-12 Annual Management Appr Alloc of Income and Divs For For 18-Jun-12 19-Apr-12 Annual Management Amend Art/Bylaws/Chartr Non-Routine For For 18-Jun-12 19-Apr-12 Annual Management Amend Articles/Bylaws/Charter - Organization-Related For For 18-Jun-12 19-Apr-12 Annual Management Amend Articles/Bylaws/Charter - Organization-Related For For 19-Jun-12 20-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 19-Jun-12 20-Apr-12 Annual Management Appr Alloc of Income and Divs For For 19-Jun-12 20-Apr-12 Annual Management Amend Art/Bylaws/Chartr Non-Routine For For 19-Jun-12 20-Apr-12 Annual Management Approve/Amend Regulations on General Meetings For For 19-Jun-12 20-Apr-12 Annual Management Amend Articles/Bylaws/Charter - Organization-Related For For 19-Jun-12 20-Apr-12 Annual Management Company SpecificBoard-Related For For 19-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None For 19-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 19-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 19-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 19-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 19-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 19-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 19-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 19-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 19-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 19-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 19-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 19-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) For For 19-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) For For 19-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) For For 19-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 19-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 19-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 19-Jun-12 20-Apr-12 Annual Management Transact Other Business 21-Jun-12 21-May-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 21-Jun-12 21-May-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 21-Jun-12 21-May-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 21-Jun-12 21-May-12 Annual Management Appr Alloc of Income and Divs For For 21-Jun-12 21-May-12 Annual Management Approve Special/Interim Dividends For For 21-Jun-12 21-May-12 Annual Management Approve Aud and their Remuneration For For 21-Jun-12 21-May-12 Annual Management Approve Remuneration of Directors For For 21-Jun-12 21-May-12 Annual Management Appr Issuance w/o Preemptive Rgts For Against 21-Jun-12 20-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 21-Jun-12 20-Apr-12 Annual Management Appr Alloc of Income and Divs For For 21-Jun-12 20-Apr-12 Annual Management Amend Art/Bylaws/Chartr Non-Routine For For 21-Jun-12 20-Apr-12 Annual Management Approve/Amend Regulations on General Meetings For For 21-Jun-12 20-Apr-12 Annual Management Adopt/Amend Board Nomination Proced For For 21-Jun-12 20-Apr-12 Annual Management Amend Articles/Bylaws/Charter - Organization-Related For For 21-Jun-12 20-Apr-12 Annual Management Transact Other Business 21-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 21-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 21-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 21-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 21-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 21-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 21-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 21-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 21-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 21-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 21-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 21-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 21-Jun-12 20-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 21-Jun-12 20-Apr-12 Annual Management Appr Alloc of Income and Divs For For 21-Jun-12 20-Apr-12 Annual Management Allow Directors to Engage in Commercial Transactions For Against 21-Jun-12 20-Apr-12 Annual Management Amend Art/Bylaws/Chartr Non-Routine For For 21-Jun-12 20-Apr-12 Annual Management Approve/Amend Regulations on General Meetings For For 21-Jun-12 20-Apr-12 Annual Management Company Specific Organization Related For For 21-Jun-12 20-Apr-12 Annual Management Amend Articles/Bylaws/Charter - Organization-Related For For 21-Jun-12 20-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 21-Jun-12 20-Apr-12 Annual Management Appr Alloc of Income and Divs For For 21-Jun-12 20-Apr-12 Annual Management Amend Art/Bylaws/Chartr Non-Routine For For 21-Jun-12 20-Apr-12 Annual Management Amend Articles/Bylaws/Charter - Organization-Related For For 21-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) For For 21-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) For For 21-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) For For 21-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) For For 21-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) For For 21-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) For For 21-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) For For 21-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) For For 21-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) For For 21-Jun-12 20-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) For For 21-Jun-12 20-Apr-12 Annual Management Allow Directors to Engage in Commercial Transactions For For 21-Jun-12 20-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 21-Jun-12 20-Apr-12 Annual Management Appr Alloc of Income and Divs For For 21-Jun-12 20-Apr-12 Annual Management Amend Art/Bylaws/Chartr Non-Routine For For 21-Jun-12 20-Apr-12 Annual Management Approve/Amend Regulations on General Meetings For For 21-Jun-12 20-Apr-12 Annual Management Amend Articles/Bylaws/Charter - Organization-Related For For 21-Jun-12 20-Apr-12 Annual Management Adopt/Amend Board Nomination Proced For For 22-Jun-12 23-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 22-Jun-12 23-Apr-12 Annual Management Appr Alloc of Income and Divs For For 22-Jun-12 23-Apr-12 Annual Management Amend Art/Bylaws/Chartr Non-Routine For For 22-Jun-12 23-Apr-12 Annual Management Adopt/Amend Board Nomination Proced For For 22-Jun-12 23-Apr-12 Annual Management Approve/Amend Regulations on General Meetings For For 22-Jun-12 23-Apr-12 Annual Management Amend Articles/Bylaws/Charter - Organization-Related For For 22-Jun-12 23-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 22-Jun-12 23-Apr-12 Annual Management Appr Alloc of Income and Divs For For 22-Jun-12 23-Apr-12 Annual Management Company Specific Equity Related For For 22-Jun-12 23-Apr-12 Annual Management Amend Art/Bylaws/Chartr Non-Routine For For 22-Jun-12 23-Apr-12 Annual Management Approve/Amend Regulations on General Meetings For For 22-Jun-12 23-Apr-12 Annual Management Amend Articles/Bylaws/Charter - Organization-Related For For 22-Jun-12 23-Apr-12 Annual Management Appr Iss of Shrs for Priv Placement For For 22-Jun-12 23-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 22-Jun-12 23-Apr-12 Annual Management Appr Alloc of Income and Divs For For 22-Jun-12 23-Apr-12 Annual Management Company Specific Equity Related For For 22-Jun-12 23-Apr-12 Annual Management Amend Art/Bylaws/Chartr Non-Routine For For 22-Jun-12 23-Apr-12 Annual Management Amend Articles/Bylaws/Charter - Organization-Related For For 22-Jun-12 23-Apr-12 Annual Management Company Specific Organization Related For For 22-Jun-12 23-Apr-12 Annual Management Adopt/Amend Board Nomination Proced For For 22-Jun-12 23-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 22-Jun-12 23-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 22-Jun-12 23-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 22-Jun-12 23-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 22-Jun-12 23-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 22-Jun-12 23-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 22-Jun-12 23-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 22-Jun-12 23-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) None Against 22-Jun-12 23-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) For For 22-Jun-12 23-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) For For 22-Jun-12 23-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) For For 22-Jun-12 23-Apr-12 Annual Management Allow Directors to Engage in Commercial Transactions For Against 22-Jun-12 23-Apr-12 Annual Management Transact Other Business 22-Jun-12 23-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 22-Jun-12 23-Apr-12 Annual Management Appr Alloc of Income and Divs For For 22-Jun-12 23-Apr-12 Annual Management Company Specific Equity Related For For 22-Jun-12 23-Apr-12 Annual Management Amend Art/Bylaws/Chartr Non-Routine For For 22-Jun-12 23-Apr-12 Annual Management Adopt/Amend Board Nomination Proced For For 22-Jun-12 23-Apr-12 Annual Management Amend Articles/Bylaws/Charter - Organization-Related For For 22-Jun-12 23-Apr-12 Annual Management Amend Articles/Bylaws/Charter - Organization-Related For For 22-Jun-12 23-Apr-12 Annual Management Allow Directors to Engage in Commercial Transactions For For 22-Jun-12 23-Apr-12 Annual Management Transact Other Business 22-Jun-12 23-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 22-Jun-12 23-Apr-12 Annual Management Appr Alloc of Income and Divs For For 22-Jun-12 23-Apr-12 Annual Management Amend Art/Bylaws/Chartr Non-Routine For For 22-Jun-12 23-Apr-12 Annual Management Amend Articles/Bylaws/Charter - Organization-Related For For 22-Jun-12 23-Apr-12 Annual Management Approve/Amend Regulations on General Meetings For For 22-Jun-12 23-Apr-12 Annual Management Allow Directors to Engage in Commercial Transactions For For 22-Jun-12 23-Apr-12 Annual Management Transact Other Business 22-Jun-12 23-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 22-Jun-12 23-Apr-12 Annual Management Appr Alloc of Income and Divs For For 22-Jun-12 23-Apr-12 Annual Management Amend Art/Bylaws/Chartr Non-Routine For For 22-Jun-12 23-Apr-12 Annual Management Amend Articles/Bylaws/Charter - Organization-Related For For 22-Jun-12 23-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 22-Jun-12 23-Apr-12 Annual Management Appr Alloc of Income and Divs For For 22-Jun-12 23-Apr-12 Annual Management Approve Investment and Financing Policy For For 22-Jun-12 23-Apr-12 Annual Management Company Specific Equity Related For For 22-Jun-12 23-Apr-12 Annual Management Company Specific Equity Related For For 22-Jun-12 23-Apr-12 Annual Management Amend Articles/Bylaws/Charter - Organization-Related For For 22-Jun-12 23-Apr-12 Annual Management Amend Art/Bylaws/Chartr Non-Routine For For 22-Jun-12 23-Apr-12 Annual Management Adopt/Amend Board Nomination Proced For For 22-Jun-12 23-Apr-12 Annual Management Approve/Amend Regulations on General Meetings For For 22-Jun-12 23-Apr-12 Annual Management Transact Other Business 27-Jun-12 27-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 27-Jun-12 27-Apr-12 Annual Management Appr Alloc of Income and Divs For For 27-Jun-12 27-Apr-12 Annual Share Holder Approve Alternate Income Allocation Proposal Against Against 27-Jun-12 27-Apr-12 Annual Management Company Specific Equity Related For For 27-Jun-12 27-Apr-12 Annual Share Holder Company-Specific Board-Related For For 27-Jun-12 27-Apr-12 Annual Management Amend Art/Bylaws/Chartr Non-Routine For For 27-Jun-12 27-Apr-12 Annual Management Adopt/Amend Board Nomination Proced For For 27-Jun-12 27-Apr-12 Annual Management Amend Articles/Bylaws/Charter - Organization-Related For For 27-Jun-12 27-Apr-12 Annual Management Company Specific Organization Related For For 27-Jun-12 27-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 27-Jun-12 27-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 27-Jun-12 27-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 27-Jun-12 27-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 27-Jun-12 27-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 27-Jun-12 27-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 27-Jun-12 27-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) Against Against 27-Jun-12 27-Apr-12 Annual Share Holder Elect Director (Cumu Voting or More Nom Than Brd) Against Do Not Vote 27-Jun-12 27-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 27-Jun-12 27-Apr-12 Annual Management Elect Director (Cumulative Voting) For For 27-Jun-12 27-Apr-12 Annual Management Elect Supervisory Board Member For For 27-Jun-12 27-Apr-12 Annual Management Elect Supervisory Board Member For For 27-Jun-12 27-Apr-12 Annual Management Elect Supervisory Board Member For For 27-Jun-12 27-Apr-12 Annual Management Transact Other Business 27-Jun-12 25-May-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 27-Jun-12 25-May-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 27-Jun-12 25-May-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 27-Jun-12 25-May-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 27-Jun-12 25-May-12 Annual Management Appr Alloc of Income and Divs For For 27-Jun-12 25-May-12 Annual Management Approve Aud and their Remuneration For For 27-Jun-12 25-May-12 Annual Management Elect Directors For For 27-Jun-12 25-May-12 Annual Management Elect Directors For For 27-Jun-12 25-May-12 Annual Management Elect Directors For For 27-Jun-12 25-May-12 Annual Management Elect Directors For For 27-Jun-12 25-May-12 Annual Management Elect Directors For For 27-Jun-12 25-May-12 Annual Management Elect Directors For For 27-Jun-12 25-May-12 Annual Management Elect Directors For For 27-Jun-12 25-May-12 Annual Management Elect Directors For For 27-Jun-12 25-May-12 Annual Management Elect Directors For For 27-Jun-12 25-May-12 Annual Management Elect Directors For For 27-Jun-12 25-May-12 Annual Management Elect Directors For For 27-Jun-12 25-May-12 Annual Management Elect Directors For For 27-Jun-12 25-May-12 Annual Management Elect Directors For For 27-Jun-12 25-May-12 Annual Management Elect Directors For For 27-Jun-12 25-May-12 Annual Management Elect Directors For For 27-Jun-12 25-May-12 Annual Management Elect Directors For For 27-Jun-12 25-May-12 Annual Management Elect Directors For For 27-Jun-12 25-May-12 Annual Management Elect Directors For For 27-Jun-12 25-May-12 Annual Management Elect Directors For For 27-Jun-12 25-May-12 Annual Management Appoint Internal Statutory Auditors For For 27-Jun-12 25-May-12 Annual Management Appoint Internal Statutory Auditors For For 27-Jun-12 25-May-12 Annual Management Appoint Internal Statutory Auditors For For 27-Jun-12 25-May-12 Annual Management Appoint Internal Statutory Auditors For For 27-Jun-12 25-May-12 Annual Management Misc Proposal Company-Specific For For 28-Jun-12 27-Apr-12 Annual Management Accept Fin Statmnts & Statut Rpts For For 28-Jun-12 27-Apr-12 Annual Management Appr Alloc of Income and Divs For For 28-Jun-12 27-Apr-12 Annual Management Approve/Amend Regulations on General Meetings For For 28-Jun-12 27-Apr-12 Annual Management Amend Articles/Bylaws/Charter - Organization-Related For For 28-Jun-12 27-Apr-12 Annual Management Company Specific Equity Related For For 28-Jun-12 27-Apr-12 Annual Management Amend Art/Bylaws/Chartr Non-Routine For For 28-Jun-12 27-Apr-12 Annual Management Allow Directors to Engage in Commercial Transactions For For 28-Jun-12 27-Apr-12 Annual Management Transact Other Business SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Shelton Greater China Fund By: /s/ Teresa Axelson Teresa Axelson Chief Compliance Officer Date: August 20, 2012
